SIMONTON, Circuit Judge.
This case is similar to that of These Complainants v. Iseley (C. C.; just decided) 96 Fed. 62. The loan was for $1,000 on 10 shares of stock secured by a mortgage of lands in Greensboro, N. C. The subscription in both cases was made in the same way, submitted through a local agent to the directors of the company at Knoxville, Tenn. And so, in like manner, the proposal for the loan, with the completed note and mortgage, was also presented and submitted for the consideration, determination, and acceptance of the directors at Knoxville; and after such consideration they were accepted and approved, and the loan was made. This case must be decided as the other has been. The defendants will be charged with the principal sum loaned, with interest at 6 per cent, from date, and with all sums paid for taxes and premiums of insurance by the corporation or complainants, with interest from date of such payments, respectively. They will be credited, on the principle of partial payments, with all sums paid by way of stock subscription, interest, and installments of premium. Costs to be paid by defendants.